                 CASE 0:20-cr-00252-WMW-HB Doc. 159 Filed 07/08/21 Page 1 of 1

                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MINNESOTA

                          INITIAL APPEARANCE - REVOCATION
                                                    )       COURT MINUTES - CRIMINAL
United States of America,                           )          BEFORE: Elizabeth Cowan Wright
                                                    )            U.S. MAGISTRATE JUDGE
                          Plaintiff,                )
v.                                                  )   Case No:              20-cr-252 WMW/HB
                                                    )   Date:                 July 8, 2021
Elizabeth Reeves Sporleder(2),                      )   Video Conference
                                                    )   Time Commenced:       2:19 p.m.
                          Defendant.                )   Time Concluded:       2:29 p.m.
                                                    )   Time in Court:        10 minutes
                                                    )
                                                    )
                                                    )
APPEARANCES:
 Plaintiff: Manda Sertich, Assistant U.S. Attorney
 Defendant: Lisa Lopez, Assistant Federal Public Defender
                        X FPD

       Date Charges Filed: 4/9/2021                 Offense: unsuccessful discharge from treatment facility;
                                                    positive drug test for oxy and fentanyl; active warrants

 X Advised of Rights

on   Violation of X Pre-trial Release

X Government moves for detention.
Motion is X granted, temporary detention ordered.

Next appearance date is July 13, 2021 at 11:00 a.m. via video conference before U.S. Magistrate Judge
Elizabeth Cowan Wright for:
 X Detention hrg        X Bond Revocation



Additional Information:
X Defendant consents to this hearing via video conference

                                                                                           s/ JAM
                                                                            Signature of Courtroom Deputy
